Title: To James Madison from George William Erving, 16 December 1806
From: Erving, George William
To: Madison, James



Dear Sir,
Madrid Decr. 16 1806.

My last unofficial letter was dated October 31st., since when nothing has occurred in our affairs particularly deserving your attention.  I am continually under the necessity of reclaiming against the outrages of the tribunal at Algesiras; these are owing to a most corrupt & scandalous connection between the privateersmen & the judge there; respecting which having lately come to the knowledge of some curious facts, I have exposed the matter in very plain language to Mr. Cevallos; hoping thus finally to induce the government to make a thorough reform at that place: within a few days I will transmit to you copies of the most material notes on these subjects which have passed since the date of my last official letter.  No particular complaints are received from any other quarter.
I have not visited the Prince of Peace more than once since my return from St. Ildenfonso, & have attended at Court only one of the late Gala days; perhaps it is wholly unimportant whether I ever attend or not, but it has appeared to me that if any effect is to be produced, it is rather by reserve.
I have seen Enough of the character of this government to be persuaded that no benefit is to be derived from an extraordinary attention in these particulars; which serves only to flatter that inflated opinion which it has of its overawing and imposing dignity; this is carried into all its communications, & is the natural effect of ignorance & a vicious System, upon which there is no operating but by measures of a vigorous & independant character.
It is past any question now that neither Masserino nor Ysquerdo have ever received powers to conclude a treaty with our ministers at Paris: from all that I can collect, I beleive the truth to be, that Ysquerdo received instructions to converse with Talleyrand, & perhaps with Genl Armstrong, & if the views of those parties seemed to promise an adjustment upon terms convenient to Spain, then the powers were to have been sent; not otherwise, unless upon a very strong application for them from the French government, and that on the hopes of a peace with England even the instructions of Ysquerdo were suspended.
The french minister has not probably found in our propositions any sufficient temptation to push this government, & it is to be feared has been led to beleive that we should be induced by our general desire of peace, and by an apprehension of being entangled with France in particular, to meet his views in that respect; It would appear that the Emperor himself has been too much engaged in more pressing affairs to give this a sufficient attention.  Otherwise it cannot be doubted that he woud have very sincerely promoted the object of an Equitable & honorable Settlement; since certainly we have no reason to attribute to him any hostile views towards us, & it is so manifestly his interest to preserve our friendship & good will: as we ask nothing but what is just & reasonable he can have no interest to oppose our demands, but on the contrary he must have every motive that can be conceived of for favoring them; and these motives he certainly woud not Sacrifice to any pitiful pecuniary views; he woud not for such, risque even the loss of our cordial good disposition towards him; to say nothing of war, which in its consequences might probably bring into jeopardy his whole system, & pluck the intire harvest of laurels from his forehead.
It may be considered somewhat presumptious for me, a politician not very experienced, to offer opinions upon these important Subjects to so old a statesman as yourself, yet I had rather run the risque of forfeiting my claim even to common Sense, than to concur in the beleif very general amongst our people in Europe, that Buonaparte (under whatever state of things) would enter into a quarrel with the United States upon these Spanish questions. The French Ministry however have certainly been Somehow or other led to believe that the general Sentiment of our country or at least government is otherwise; and hence the difficulties which we Experience.
If by a direct, decisive, stubborn course, we bring these disputes to the point of rupture, a wise policy must compel the Emperor immediately to intermediate & Satisfy us; nor can I think that this disposition of his is at all changed by his late successes; on the contrary it woud seem that he must now more than ever apprehend the driving us by a different course into Some Sort of alliance with England; since he has now more than Ever the means of completing the wish nearest his heart, of filling up the measure of his ambition, & of the glory of France by the entire destruction of that power: The nearer he approaches to this object, the more important our friendship becomes to him; & he must know that however near he approaches it, or even when he has completed it, he still is not to be feared by us; he must know that all his acheivements in Europe, cannot give any advantage to him on American ground; & if he obtains the mastery of the seas, & abandons all the principles for which he has pretended to contend (a  not to be supposed)yet we cannot stand in a worse relation to him there, than we have always stood with England.
Before this can reach you you will doubtless have received from France the Emperors blockade proclamation; nevertheless I inclose it as it arrived here by a Special courier only about two days since: The immediate Effects of this tremendous instrument will doubtless be destructive to thousands of individuals of his own subjects & allies, as well as his Enemies: it will force the English probably to make reprisals, to confiscate debts, & funds, & real Estate in the captured colonies; & thus (by the by) Sanction principles which they have So strenuously condemned and which we may therefore act upon when the occasion Suits without any compunction.  As a measure of policy surely its Expediency & justice cannot be questioned, & its declared & obvious ultimate object, that of enforcing upon England and engrafting upon the law of nations Security for the property of individuals in time of war, must recommend it to the whole world, in spite of the false argument upon which it is supported.  Tho from its enacting as well as declaratory part it is sufficiently Evident that it is not intended as any interruption to our commerce, except in articles of British produce from England & its Colonies to the territories of France & its allies, yet as you perceive, it is open to misconstruction (particularly in ye. 5th. & latter part of the 7th. clause), & certainly to much abuse; seeing this, probably Genl. A will consider it his duty to demand an explicit declaration on these points; we may otherwise be temporarily exposed to the Cupidity of their privateers.  But with or without this explanation, it is Easy to forsee that a great Commercial clamour will be raised against it at home by the English, and their American as well as English agents, and it woud not perhaps be extravagant to suppose that the B. Government may dispatch emissaries for the very purpose of exciting tumult and confusion & to make common cause; for the govt. is now that of the Grenvilles.  This new æra will require the very Serious attention of congress; if it sees any danger from that quarter it will doubtless prepare by wise precautions & Energetic Laws to meet it.  After all, it is to be hoped that good Sense will as usual prevail over the Spirit of faction & discord & blind avarice; that it will be seen even on the score of mercantile profit that we shall be benefitted by this measure, and in a political view that it is altogether in our favor.  What we lose, is the profits of the carrying trade of English products, which are much less important than they appear to be; because a very great portion of that carrying trade, is supported by the same capital which loads the Vessels now engaged in it; (I mean that the ships are owned in England) because in many cases our underwriters pay heavy losses for captures which they stand very little chance of Ever being fully if at all reimbursed owing to the unsettled state of the question, to say nothing of that portion of the profit, which is Carried to the account of mere adventurers, Americans only in name, from whom the country derives no benefit, & on whose interests it ought not to take the least concern.  What we shall gain, is the profits of an Entrepot, of a general factorage; we may become by the natural operation of this decree, the very Emporium which England by means of the most violent & illegal proceedings has lately endeavoured to make herself; & we shall gain also in the purchase at about 2/3ds of their present price, of all English products & manufactures which are necessary for our own consumption; we shall even gain in the increase of our tonnage & the number of our Seamen.  In a political view it will, as it were, place England at our feet, & give us a vast purchase upon Spain & even upon France herself.  What may be its ulterior political Effect in England is also a very interesting consideration, it may drive them to a national Bankruptcy; this catastrophe will certainly pull down their government, and out of the ruin a better System will arise; probably one more congenial to our own; but if so she will become indeed a very formidable Enemy to France, or rather to the Empire: On the other hand her actual government may be driven to desperation, put itself in an Algerine state, commence a general system of plunder Everywhere, & thus compel us to join in the means of annihilating her.
I almost fear that the freedom (perhaps the folly) of these Speculations require more of your indulgence than I am Entitled to; but I have made from time to time such large draughts upon your patience without being corrected, that I am accustomed to Consider it as a fund inexhaustible.
The decree in question has not been yet officially communicated by the Emperor to this government; nor will it be adopted here, unless accompanied with his very strongest recommendation.  Some time since he sent a letter to the king upon the subject of his late military preparations, which according to the best information I have obtained, was intended to be of a tranquillizing nature: He said that he was sure his Majesty could not doubt of his friendship towards him, of which he had received so many proofs; but he asked where was the apprehended danger which made such preparations necessary; & he concluded with a very happy Equivoque, that his C. Majesty might rest tranquil, & assured that however numerous his, (the Emperors) enemies might be, yet at all times he should be prepared to defend Spain, & should always have it in his power to Employ 200,000 men for that purpose.
It is probable that the answer to this was in the nature of an apology, representing the decayed state of their Army, & the absolute necessity of repairing it; for the Emperor has now sent to say that having more Prussian prisoners than he knows what to do with, he will give 25,000 of them to Spain for the purpose of filling up her regiments: This kind offer has been received with due Sensibility & proper acknowledgments, at the same time it has been answered that as many as 25,000 are not necessary, but that they will accept of 10,000.  This last fact I had yesterday from the Prussian chargé d’affaires who had just received it from the Prince.  Whether one of these Prussians will cross the Pyrennes, is very much to be doubted; but if otherwise, being prisoners of war they must of course be under the usual obligation, not to Serve against their Conquerors: The probability perhaps is that as they have a great way to march, it will be more convenient for the Emperor to take them into his own Service & give french troops (which are better) in lieu of them.
It is said also that the letter above mentioned or some late communication of the Emperor to the king has contained very strong animadversions against the P. of Peace attributing to his direction of public affairs the declining state of the Spanish monarchy: & however this may be, his influence has lately rather increased than diminished: He had active Enemies about the Court particularly in a certain confessor & in the Minister of grace & justice, & after a considerable struggle has succeeded against them; a creature of his now at Rome is sent for to fill the place of grace & justice & the confessor is disposed of.
As generalissimo, he has always had a body guard of 400 men, but lately the whole garrison of Madrid (usually 10,000) is added; that is from Each regiment in rotation a guard is taken Every day to do duty about his house and the 400 (who are horse) are exempted from that which was their former Service & now merely accompany his person: This arrangement however is not altogether novel, the same having been made for Count Aranda when he was Minister; All the Princes Exertions are necessary to preserve his influence at Court, for he has powerful tho not open Enemies every where, & no friends Except his own dependants.  Thus instead (as formerly) of passing a week at Madrid & a week at the Royal residence, he now goes & comes Every three days.
The kings health probably owing to the present state of his affairs has very much declined; at the last court day, instead of his usual cheerful manner, he had that of extreme melancholy; spoke nothing & looked quite haggered & miserable.
I beleive it certain that the Prince has been negotiating a marriage between the P. of Asturias & the Princess of Portugal, yet it is said that Beauharnais who is to arrive this week, brings with him the portrait of a proposed wife.
Mr. Bowdoin writes to me from Paris that he understands powers have been lately sent to Yrujo to negotiate with you, & I have heard something of that kind here.  It is scarcely credible to be sure; first that they shoud attempt to take the affair out of the hands of the F Government; again that they shoud presume to give any commission to Monr. Yrujo: if they have done so, it is intended according to their usual System to Gain time, & not in the lest expectation that such a minister will be received, or perhaps hoping to make an additional quarrel out of his Rejection.
I have no reason to beleive in the truth of this Report, unless it may be inferred from the assurance with which Mr. Cevallos in one or two of his late notes, has mentioned his Majestys minister in the U. States.  I am Dear Sir with very Sincere Respect & Esteem Your most obliged & ob St

George W Erving


P. S.  Mr Young informs me that a gentleman upon whom (in this case) he can depend assures him that a clerk in the Secretary of States office has told him, that very strict orders have been lately sent to the Governors of Cuba & of New Mexico, not to interrupt our commerce, or otherwise annoy us, but to preserve in every thing the most friendly & conciliatory conduct, & the Clerk said that he himself copied the dispatches.
I learn from one of the foreign Embassadors just arrived from the Sitio that the Prince of Peace is still further to be honord, with the Title of Admiral of Castile! and to be addressed "Highness".


GWE.

